Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 07, 2015

The Court of Appeals hereby passes the following order:

A15D0364. HAROLD R. LILLY v. CITY OF CARROLLTON, GEORGIA.

      Harold Lilly sued the City of Carrollton for damages. On February 12, 2015,
the trial court entered an order dismissing the complaint with prejudice. Lilly then
filed three pro-se motions seeking discovery, certain injunctive relief, and the entry
of default judgment in his favor. On March 11, the trial court entered three separate
orders denying those motions, and on April 10, Lilly filed this application for
discretionary appeal seeking review of the March 11 orders. We, however, lack
jurisdiction.
      Because no provision of OCGA § 5-6-35 (a) applies here, Lilly was not
required to file an application for discretionary appeal. If a party applies for
discretionary review of a directly appealable order, we grant the application under
OCGA § 5-6-35 (j). But Lilly does not have a right of direct appeal.
      The trial court’s order dismissing Lilly’s complaint was a final, directly
appealable judgment. See OCGA § 5-6-34 (a) (1); Gist v. DeKalb Tire Co., 223 Ga.
App. 397, 398 (1) (477 SE2d 616) (1996). Thus, Lilly had a right to appeal that
judgment within 30 days of its entry. See OCGA § 5-6-38 (a). He did not do so.
Instead, he filed three post-judgment motions that did not seek to set aside or
otherwise invalidate the dismissal order, but instead requested various other forms of
relief. The effect of the trial court’s dismissal, however, was to terminate the action
so that Lilly’s claims are no longer pending. See Gresham v. Harris, 329 Ga. App.
465, 467 (765 SE2d 400) (2014). Unless the dismissal order is set aside, Lilly has no
right to any of the affirmative relief requested in his post-judgment motions.
Accordingly, this application seeking review of the denial of the post-judgment
motions is moot. See Randolph County v. Johnson, 282 Ga. 160 (1) (646 SE2d 261)
(2007) (“An appeal becomes moot if the rights insisted upon could not be enforced
by a judicial determination.”). It is therefore DISMISSED for lack of jurisdiction.
See OCGA § 5-6-48 (b) (3).

                                      Court of Appeals of the State of Georgia
                                                                           05/07/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.